Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is executed on April 3, 2015 (the “Execution Date”),
by and between Cash America International, Inc., a Texas corporation (“CAI”);
Cash America Management L.P., a wholly-owned subsidiary of CAI (“CAM”); and
Daniel R. Feehan, an individual whose principal residence is in Fort Worth,
Texas (“Feehan”).

STATEMENT OF BACKGROUND

A. CAM is a management company affiliated with CAI that, among other things,
performs management and administrative services for CAI and its affiliates.

B. Since February of 2000, CAM has employed Feehan for the purpose of serving in
the capacity as its chief executive and, in that capacity, Feehan has also
performed the responsibilities of the President and Chief Executive Officer of
CAI, all pursuant to the terms of several written employment agreements, the
most recent being that certain Executive Employment Agreement dated effective as
of May 1, 2013 (the “2013 Agreement”).

C. Feehan has also served on the Board of Directors of CAI (the “Board”) since
1984.

D. Prior to the date hereof, Feehan announced his intent to retire from his role
as CAI’s Chief Executive Officer and President as of April 30, 2015, but has now
agreed (i) to extend the 2013 Agreement through October 31, 2015 and continue to
serve as CAI’s Chief Executive Officer through such date to provide the Board of
Directors additional time to identify a new Chief Executive Officer (the “New
CEO”); and (ii) to remain on the Board and serve as its Chairman following his
retirement from the role of CAI’s Chief Executive Officer, subject to his being
elected as a director of CAI at each applicable meeting of shareholders
throughout the term of this Agreement.

E. Feehan has excelled in the performance of his responsibilities as CAI’s
President and Chief Executive Officer, and the Board believes that retaining the
benefits of his business experience, his knowledge of CAI, CAM and their
affiliated companies (collectively, “Cash America”) and its industry and his
relationships with Cash America’s shareholders, creditors, investment community,
regulatory and governmental authorities and other constituents, beyond his
retirement from the role of CAI’s Chief Executive Officer are of material
importance to Cash America and to CAI shareholders.

F. CAM wishes to retain Feehan as an employee for a period beginning on the
Effective Date (as defined below) and ending on April 30, 2020, and Feehan
wishes to remain employed by CAM during such period.

G. To that end, the parties agree (i) that the 2013 Agreement shall be extended
through October 31, 2015, as of which date it shall end; and (ii) that the terms
and conditions of this Agreement shall govern Feehan’s employment by CAM for the
purposes described herein



--------------------------------------------------------------------------------

beginning on November 1, 2015 (the “Effective Date”), and that on and after the
Effective Date this Agreement shall provide the sole terms with respect to the
employment, compensation and benefits of Feehan; and the 2013 Agreement and all
prior agreements among the parties regarding these matters shall be of no
further force or effect (excluding any rights or agreements related to, or
governing, awards of equity or stock-based compensation such as restricted stock
unit award agreements).

STATEMENT OF AGREEMENT

In consideration of the mutual promises contained in this Agreement and other
good and valuable consideration, the sufficiency of which hereby is
acknowledged, CAI, CAM and Feehan agree as follows:

1. Employment Status. From and after the Effective Date, CAM agrees to employ
Feehan and Feehan agrees to serve as a non-officer employee of CAM through the
end of the Term (as defined below), with the duties and responsibilities, and
pursuant to the terms, set forth in this Agreement. From and after the Effective
Date, Feehan shall no longer be, or have the duties and responsibilities of, an
officer of CAI, CAM or any of their affiliates. As more particularly described
in Section 11(o) below, Feehan shall continue to be responsible for performing
the duties of CAI’s Chief Executive Officer, as those duties are outlined in the
2013 Agreement, from the date hereof until the Effective Date; however, from and
after May 1, 2015, Feehan shall cease serving in the capacity as President of
CAI and such role will be filled by another individual. On the Effective Date
and subject to Feehan being elected as a director at the 2015 annual meeting of
shareholders, the duties of Feehan shall become the duties of the Chairman of
the Board of CAI, as such duties are specified in this Agreement and in CAI’s
Bylaws as the same may be amended or restated from time to time. From the
Effective Date through October 31, 2016, Feehan shall be designated as the
Executive Chairman of the Board and from November 1, 2016 through the end of the
Term, Feehan shall be a non-executive Chairman of the Board, subject in all
cases to Feehan being elected as a director of CAI at each applicable meeting of
shareholders throughout the Term.

2. Term. Unless terminated sooner pursuant to the terms of this section or
Section 5, the term of Feehan’s employment under this Agreement will commence on
the Effective Date and terminate on April 30, 2020 (the “Term”). The Board
agrees that it will nominate Feehan to stand for election as a director at each
annual or special meeting of CAI’s shareholders called during the Term in which
director elections are held and Feehan agrees to stand for election to the Board
at each such meeting that occurs during the Term.

3. Duties and Authority.

(a) Responsibilities. During the Term, Feehan’s duties and responsibilities will
primarily consist of the following:

(i) Serve as Chairman of the Board and serve as primary liaison between the
Board and management;

(ii) Advise and mentor the New CEO;

 

2



--------------------------------------------------------------------------------

(iii) Interact with key shareholders as requested;

(iv) Interact with governmental officials (legislators and regulators) as
requested;

(v) Assist management, as requested by the New CEO, with the development and
execution of strategies for enacting favorable pawn legislation in both existing
and new states;

(vi) Advise management with the development of Cash America’s annual business
plan and budget;

(vii) Monitor monthly performance reports and alert the Board of any unexpected
trends in operational or financial performance;

(viii) Advise management in the development of capital allocation strategies;

(ix) Evaluate management’s recommendations for any significant capital
investment prior to submission to the Board for approval;

(x) Assist management, as requested by the New CEO, in the assessment and
negotiation of any significant transactions;

(xi) Assist management, as requested, with the recruitment of senior leadership
talent;

(xii) Visit operating locations, as requested, to provide the Board and
management with an independent perspective on operating conditions in the
visited locations;

(xiii) Participate, as requested by the New CEO, in periodic management
presentations to lenders and analysts; and

(xiv) Perform such other duties as may from time to time be requested by the New
CEO or be assigned by the Board or any duly authorized committee thereof.

On and after the Effective Date, the Board may adjust the foregoing
responsibilities as the Board, in its sole discretion, deems reasonable and
appropriate in connection with transitioning Mr. Feehan from the Executive
Chairman of the Board to a non-executive chairman of the Board. In performing
his responsibilities hereunder, Feehan will obey the lawful directions of the
Board and any duly authorized committee thereof, and will use his best efforts
to promote the interests of Cash America and to maintain and to promote the
reputation thereof. In his role as Chairman during the Term, Feehan (i) will be
an employee of CAM but will not be an officer of CAI, CAM or any of their
affiliates or subsidiaries, (ii) will not have any authority to individually
approve expenditures or transactions; or to commit Cash America to any liability
or to sign any binding contracts on behalf of Cash America, (iii) will not have
the authority to directly hire or fire any officer or other employee of Cash
America, and (iv) will not have any direct reports and the New CEO will report
directly to the entire Board.

 

3



--------------------------------------------------------------------------------

(b) Standards. While employed hereunder, Feehan will devote his best efforts,
skills and attention to the affairs of Cash America in order that he will
faithfully perform his duties and obligations hereunder. Feehan will fulfill his
duties and responsibilities as described in this section in a reasonable and
appropriate manner in light of the policies and practices of Cash America and
applicable laws and regulations. Feehan will observe and fulfill proper
standards of responsibility attendant upon his service and role.

(c) Avoidance of Conflicts. During the Term, Feehan will not engage in any
outside business or other activity detrimental to, or competitive with, the
interests of Cash America, but otherwise may (i) engage in other businesses or
activities, (ii) make personal, passive investments of his own funds,
(iii) participate in customary civic and charitable activities, and (iv) serve
on the boards of directors of other public or private companies, including
serving on the board of directors of Enova International, Inc., so long as such
services do not interfere with the tax-free nature of the spin-off transaction
completed on November 13, 2014, whereby CAI distributed approximately 80% of the
outstanding common shares of Enova International, Inc. to CAI’s shareholders.
Notwithstanding the foregoing, Feehan may not have any financial interest in any
competitor of Cash America; provided, Feehan may have such investments in his
personal investment portfolio as long as he is the registered owner of less than
2 percent of the outstanding stock or securities of any such competitor of Cash
America, and such stock or securities are registered and publicly traded on a
national stock exchange of any country.

(d) Location. The parties agree that during the Term, Feehan will be based in
Fort Worth, Texas, and may only be reassigned to another location that is
mutually acceptable to Cash America and Feehan.

4. Compensation and Benefits. Subject to the terms of this Agreement, Cash
America will pay Feehan, and Feehan accepts as full compensation for all
services to be rendered to Cash America pursuant to this Agreement, the
compensation and benefits described in this section below.

(a) Annual Base Salary. Feehan’s base salary (“Annual Base Salary”) commencing
on the Effective Date will be (i) at the rate of $500,000 per year beginning on
the Effective Date and ending on October 31, 2016, and (ii) at the rate of
$250,000.00 per year during the remainder of the Term following October 31,
2016. Such base salary shall be payable in accordance with Cash America’s
standard payroll practices and policies, subject to such withholdings as
required by law or as otherwise permissible under such practices or policies of
Cash America. The Management Development and Compensation Committee of the Board
(the “Compensation Committee”) may, but is not required to, review Feehan’s
Annual Base Salary from time to time during the Term, with a view to
ascertaining the adequacy or appropriateness thereof, and the Compensation
Committee may adjust Feehan’s Annual Base Salary from time to time if, in the
opinion of the Compensation Committee, such an adjustment is justified. During
the Term, Feehan shall not be entitled to receive any annual or quarterly cash
retainers or meeting fees available to other directors serving on the Board.

(b) Bonuses and Other Incentive Compensation. During the Term, Feehan will not
be entitled to participate in short-term annual incentive programs applicable to
Cash America’s other employees and will not be eligible to receive any other
cash bonuses under the CAI Senior Executive Bonus Plan or any other incentive or
other compensation plans or arrangements of

 

4



--------------------------------------------------------------------------------

Cash America. Notwithstanding the foregoing, Feehan shall be eligible to receive
a prorata short-term incentive payment based on Feehan’s status as Chief
Executive Officer from January 1, 2015 through October 31, 2015, pursuant to the
terms and conditions of Cash America’s 2015 short-term incentive program and
payable at the same time as payments, if any, are made to other coworkers
eligible to receive payments under such short-term incentive program, subject to
the discretion of the Compensation Committee.

(c) Equity Compensation. As consideration for Feehan’s agreements contained
herein and for the purposes of satisfying the terms of Section 4(c) of the 2013
Agreement with respect to the 2015 year, the Compensation Committee agrees to
award Feehan a one-time grant of restricted stock units as soon as reasonably
practicable following May 1, 2015 having a value of $1,500,000 and the number of
RSUs in such grant shall be determined by dividing $1,500,000 by the average
closing price of CAI’s common stock traded on the New York Stock Exchange for
the 20 consecutive trading day period ending with the closing price of such
stock on the day immediately preceding the grant date. The RSUs shall vest in
equal one-fifth installments on each April 30 of 2016, 2017, 2018, 2019 and
2020. The other terms of the RSU award agreement shall be consistent with the
RSU award agreements issued to officers of CAI in January 2015, except that the
vesting requirements shall be amended to provide that (A) the award will remain
eligible to vest so long as Feehan remains continuously (i) employed by CAM or
any of its subsidiaries or other affiliates, and/or (ii) a member of the Board
through the applicable vesting date. In addition, if Feehan ceases to be an
employee of CAM and/or member of the Board during the Term due to death or
disability, a prorata portion of the then unvested RSUs that are scheduled to
vest on the next scheduled vesting date following such death or disability
(prorated based on the period of time Feehan is employed or is serving on the
Board between the vesting date that occurred immediately prior to such death or
disability and the next vesting date scheduled to occur following such death or
disability) will vest for the benefit of, and be payable to, Feehan if such
cessation is due to disability, or if such cessation is due to death, for the
benefit of, and be payable to his designated beneficiary or, if no beneficiary
has been designated, in the name of his estate. During the Term neither the
Board nor the Compensation Committee intends to grant any additional long-term
incentive awards to Feehan, including stock options, restricted stock,
restricted stock units or other equity compensation; provided, however, after
the Effective Date and through the remainder of the Term Feehan shall be
entitled to receive the same annual grants of CAI equity pursuant to the Cash
America International, Inc. 2014 Long Term Incentive Plan that other directors
serving on the Board receive for so long as Feehan is elected as a director of
CAI at each applicable meeting of shareholders during the Term.

(d) Employee Benefit Plans. During the Term Feehan will be eligible to
participate in the employee healthcare plans, life insurance plans,
Non-Qualified Savings and 401(k) plans that are maintained by Cash America for
coworkers generally, all in accordance with and subject to the terms and
conditions of such plans; provided, his participation in the Non-Qualified
Savings Plan shall cease upon the date he has a separation from service (within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”)). Feehan shall have no rights under Cash America’s severance
pay plans and, after the Effective Date, shall not be entitled to receive any
contributions under Cash America’s supplemental executive retirement plan.
Notwithstanding the foregoing, Feehan shall be eligible for a prorata
contribution to Feehan’s supplemental executive retirement plan account for the
2015 calendar year based on Feehan’s status as Chief Executive Officer from
January 1, 2015 through October 31,

 

5



--------------------------------------------------------------------------------

2015, if, and at the time, the Compensation Committee, in its sole discretion,
makes contributions to the supplemental executive retirement plan accounts of
other officers of CAI for the 2015 calendar year.

(e) Disability. If Feehan becomes Disabled (as defined below) before the end of
the Term, Cash America will pay Feehan an amount equal to his Annual Base Salary
at the frequency and timing applicable from time to time under Cash America’s
standard payroll practices and policies for salary payments for employees who
continue in employment) for the period commencing at the time Feehan becomes
Disabled and ending on the earlier of (i) the 1-year anniversary of such
commencement date, (ii) the expiration of the Term, or (iii) the date Feehan
ceases to be Disabled. If Feehan does cease to be Disabled and returns to work
before the end of the 1-year period commencing at the time he becomes Disabled,
he shall remain eligible for any amounts payable under Section 5 upon his
subsequent termination of employment. For purposes of this paragraph, Feehan’s
Annual Base Salary shall be computed at the same rates as set forth in
Section 4(a) above that would otherwise be applicable during the time that
payments of his Annual Base Salary are payable under this paragraph.

(f) Death Benefits. If Feehan dies before the end of the Term, Cash America will
pay Feehan’s beneficiary that he designates in a writing delivered to Cash
America (or, if no such beneficiary survives him, his estate) an amount equal to
his Annual Base Salary at the frequency and timing applicable from time to time
under Cash America’s standard payroll practices and policies for salary payments
to employees who continue in employment) for the period commencing on the date
of his death and ending on the earlier of (i) the 1-year anniversary of such
commencement date, or (ii) the expiration of the Term. For purposes of this
paragraph, Feehan’s Annual Base Salary shall be computed at the same rates as
set forth in Section 4(a) above that would otherwise be applicable during the
time that payments of his Annual Base Salary are payable under this paragraph.

(g) Business Expenses. During the Term Feehan will have a right to be promptly
reimbursed for his reasonable and appropriate business expenses which he
actually incurs in connection with the performance of his duties and
responsibilities under this Agreement in accordance with Cash America’s expense
reimbursement policies and procedures applicable to other administrative
coworkers. In any event, expense reimbursements hereunder will be paid within 30
days after Feehan submits evidence of such reimbursable expense(s) to Cash
America, and in no event will any such reimbursement be paid later than the last
day of the calendar year immediately following the calendar year in which the
expense was incurred. The amount of such reimbursements during any calendar year
will not affect the reimbursements provided in any other calendar year, and the
right to any such amounts shall not be subject to liquidation or exchange for
another benefit.

 

6



--------------------------------------------------------------------------------

5. Termination. Feehan’s employment with Cash America may be terminated as
follows:

(a) Voluntary Termination Without Good Reason.

(i) Termination. Feehan may voluntarily terminate his employment hereunder
without Good Reason (as defined below) at any time during the Term, effective as
of the end of the 5-day period beginning on the date Feehan provides Cash
America with a signed, written notice of his termination; provided, in its sole
discretion Cash America may accept such resignation effective as of an earlier
date and pay Feehan in lieu of waiting for passage of the 5-day notice period.
The date of Feehan’s termination of employment as an employee of Cash America is
hereinafter referred to as his “Termination Date.”

(ii) Payments and Benefits. If Feehan voluntarily terminates his employment
hereunder without Good Reason, Cash America will pay to Feehan only (x) his
Annual Base Salary earned through the Termination Date, (y) any short-term
incentive payments earned and vested but not yet paid, and (z) to the extent
provided under the terms of any benefit plan or this Agreement, the vested
portion of any benefit under such plan or this Agreement earned through the
Termination Date. Feehan’s right to unvested and vested but deferred restricted
stock unit awards and his rights in other equity arrangements, if any, will
remain governed by the terms and conditions of the appropriate equity plan and
the underlying award agreements.

(b) Voluntary Termination With Good Reason.

(i) Termination. Feehan may voluntarily terminate his employment hereunder with
Good Reason (as defined below) at any time during the Term, effective as of the
end of the 30-day period beginning on the date he provides Cash America with a
signed, written notice of his termination; provided, in its sole discretion Cash
America may accept such resignation effective as of an earlier date and pay
Feehan in lieu of waiting for passage of the 30-day notice period.

(ii) “Good Reason.” For purposes of this Agreement, the phrase “Good Reason”
means any of the following conditions, which remains uncured after the
expiration of 30 days following the delivery of written notice of such condition
to Cash America by Feehan, with respect to which he terminates employment within
12 months after the initial existence of the condition, to the extent there is a
material negative change in Feehan’s employment relationship with CAM (or any
successor affiliated employer) or the terms of Feehan’s relationship with CAI
(or any successor affiliated company): (A) a material breach of the terms of
this Agreement by Cash America; (B) the Board appointing someone other than
Feehan to serve as Chairman of the Board other than for Just Cause (as defined
below); (C) Cash America materially reducing Feehan’s rate of Annual Base Salary
below the level in effect immediately before such reduction (other than the
decrease that occurs on November 1, 2016 pursuant to the terms of Section 4(a)
above); (D) Cash America materially reducing the level of employee benefits and
perquisites below the level provided for by the terms of Sections 4 (excluding
Section 4(c) above), other than as a result of an amendment or termination that
is applicable to all Cash America coworkers or officers; (E) a relocation of
Feehan’s principal office from Fort Worth, Texas, without Feehan’s consent; or
(F) Feehan ceases to be a member of the Board, due to resignation or otherwise,
as a result of failing to receive a majority of the votes cast in any
shareholder meeting in which directors are elected.

 

7



--------------------------------------------------------------------------------

(iii) Payments and Benefits. If Feehan voluntarily terminates his employment
hereunder with Good Reason before the end of the Term, Feehan will be entitled
to receive the following compensation and benefits:

(A) Continuation pay at the applicable rate of Feehan’s Annual Base Salary for a
period equal to the lesser of (i) 24 months following the Termination Date, or
(ii) the remainder of the Term (the “Continuation Pay Period”). Such payments
shall be made in accordance with Cash America’s normal payroll practices and
policies for its other employees. For purposes of this paragraph, Feehan’s
Annual Base Salary shall be computed at the same rates as set forth in
Section 4(a) above that would otherwise be applicable during the time periods
that continuation pay is payable under this paragraph;

(B) If Feehan and/or any of his dependents who are qualified beneficiaries under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) elect to continue
health coverage (i.e., medical, dental and vision benefits) under Cash America’s
group health plan pursuant to the continuation provisions of COBRA, during the
lesser of (i) the remainder of the Term, or (ii) the first 18 months of the
Continuation Pay Period, and while such coverage is in effect, Cash America will
reimburse Feehan for the portion of the premium for group health plan coverage
that he pays and that is in excess of what other coworkers would pay for similar
coverage under Cash America’s group health plan during that period. In addition,
if the Continuation Pay Period is greater than 18 months then to the extent
Feehan and his dependents who are qualified beneficiaries would be entitled to
COBRA after the 18th month period following the Termination Date pursuant to
this Agreement if COBRA lasted for such additional period (instead of 18
months), then Cash America will allow Feehan and his dependents who are
qualified beneficiaries to continue group health plan coverage for the remainder
of the Continuation Pay Period under Cash America’s group health plan pursuant
to the same rules and terms as would apply if COBRA had continued; and Cash
America will reimburse Feehan for the portion of the premium for group health
plan coverage that he pays and that is in excess of what other coworkers would
pay for similar coverage under Cash America’s group health plan during that
period. Also, during the Continuation Pay Period Cash America will allow Feehan
to continue his participation in Cash America’s Medical Expense Reimbursement
Plan (“MERP”) as long as Cash America maintains a MERP and as long as Feehan is
participating in Cash America’s group medical plan under COBRA or the COBRA-like
coverage described in the preceding sentence. The post-employment coverage
described in this subsection will end due to any reason COBRA continuation
coverage ends or would have ended, other than the lapse of the 18-month standard
COBRA coverage period (such as, for example, Feehan becoming covered under the
group health plan of another employer or Feehan’s dependents losing their
dependent status). To the extent the reimbursement of the premiums for the group
health plan benefits and the reimbursements under the MERP provided to Feehan
are discriminatory in favor of a highly compensated individual under Code
Section 105(h), Cash America will report the amounts of the premium
reimbursements and MERP benefits (and/or such other amounts as may be required
by law) as taxable income

 

8



--------------------------------------------------------------------------------

on Feehan’s Form W-2. Each of the reimbursements will be treated as a separate
payment for purposes of Code Section 409A. Cash America reserves the right to
amend and/or terminate any of the group health plans and/or the MERP at any
time;

(C) All other amounts and benefits to which Feehan may be entitled as of the
Termination Date under Cash America’s employee benefit plans and arrangements
generally, determined in accordance with the terms and conditions of such plans
and arrangements; and

(D) Feehan’s right to unvested and vested but deferred restricted stock unit
awards and his rights in other equity arrangements, if any, will remain governed
by the terms and conditions of the appropriate equity plan and the underlying
award agreements.

Notwithstanding the foregoing, Cash America’s obligation to pay the amounts
described in subsections (A), (B) and (D) hereof is expressly conditioned on
both (i) Feehan’s compliance, and continuing compliance, with the terms of the
restrictive covenants set forth in Sections 6, 7, 8 and 9, and (ii) with respect
to all payments to be made more than 60 days after the Termination Date, Feehan
entering into, and not revoking (and the expiration of any time period during
which revocation is permitted), on or before the date on which any such payment
is to be made, a release in favor of Cash America, in such form and terms as
Cash America may reasonably determine. If Feehan fails to enter into such a
release (or if the time period for revocation of the release has not expired) on
or before the date on which any such payment is to be made, Feehan shall
permanently forfeit his right to such payment.

(c) Termination Without Just Cause.

(i) Termination. Cash America, in its sole discretion, may terminate Feehan’s
employment hereunder without Just Cause (as defined below), at any time by
giving Feehan 5 days’ prior written notice of Cash America’s intent to terminate
Feehan’s employment as of a specified date.

(ii) Payments and Benefits. If Cash America terminates Feehan’s employment
hereunder without Just Cause before the end of the Term, Feehan will be entitled
to receive the same compensation and benefits described in Section 5(b)(iii)
above.

Notwithstanding the foregoing, Cash America’s obligation to pay the amounts
described in subsection (c)(ii) hereof is expressly conditioned on both
(i) Feehan’s compliance and continuing compliance with the terms of the
restrictive covenants set forth in Sections 6, 7, 8, and 9, and (ii) with
respect to all payments to be made more than 60 days after the Termination Date,
Feehan entering into, and not revoking (and the expiration of any time period
during which revocation is permitted), on or before the date on which any such
payment is to be made, a release in favor of Cash America, in such form and
terms as Cash America may reasonably determine. If Feehan fails to enter into
such a release (or if the time period for revocation of the release has not
expired) on or before the date on which any such payment is to be made, Feehan
shall permanently forfeit his right to such payment.

 

9



--------------------------------------------------------------------------------

(d) Termination With Just Cause.

(i) Termination. Cash America may immediately terminate Feehan’s employment
hereunder for Just Cause (as defined below) at any time upon delivery of written
notice to Feehan.

(ii) “Just Cause.” For purposes of this Agreement, the phrase “Just Cause” means
that, in the sole discretion of the Board, any of the following have occurred or
exist: (A) Feehan’s fraud, gross malfeasance, gross negligence, or willful
misconduct, with respect to Cash America’s business affairs; (B) Feehan’s
refusal or repeated failure to follow Cash America’s established reasonable and
lawful policies; (C) Feehan’s breach of this Agreement; (D) Feehan’s conviction
of a felony involving moral turpitude; (E) any intentional misapplication by
Feehan of Cash America’s funds, or any material act of dishonesty committed by
Feehan; or (F) Feehan’s unlawful use or possession of any controlled substance
or Feehan’s abuse of alcoholic beverages. A termination of Feehan for Just Cause
based on clause (A), (B) or (C) of the preceding sentence will take effect 30
days after Feehan receives from Cash America written notice of its intent to
terminate his employment and Cash America’s description of the alleged cause,
unless he, in the opinion of the Board, during such 30-day period, makes
significant progress toward remedying (and as soon as practicable thereafter,
substantially completes the remedy of) the events or circumstances constituting
Just Cause; a termination of Feehan for Just Cause based on clause (D), (E) or
(F) of the preceding sentence will take effect immediately.

(iii) Payments and Benefits. If Feehan’s employment hereunder is terminated by
Cash America for Just Cause, Cash America will be required to pay to Feehan only
(A) his Annual Base Salary earned through the Termination Date, (B) any
short-term incentive payment earned and vested but not yet paid, and (C) to the
extent provided under the terms of any benefit plan or this Agreement, the
vested portion of any benefit under such plan or this Agreement earned through
the Termination Date. Feehan’s right to unvested and vested but deferred
restricted stock unit awards and his rights in other equity arrangements, if
any, will remain governed by the terms and conditions of the appropriate equity
plan and the underlying award agreements.

(e) Termination Due to Death or Disability.

(i) Death. Feehan’s employment with Cash America will end upon his death.

(ii) Disability. If Feehan becomes Disabled, Cash America may terminate his
employment under this Agreement upon giving him or his legal representative
written notice at least 30 days before the Termination Date. Feehan agrees that
he will submit to examinations by such practicing medical doctors selected by
the Board upon receipt of written request from the Board to do so. For purposes
of this Agreement, “Disabled” means that Feehan has become eligible for
disability benefits under any Cash America plan or program providing long-term
disability benefits to its officers or employees.

 

10



--------------------------------------------------------------------------------

(iii) Payments and Benefits. If Feehan’s employment hereunder is terminated due
to his death or disability (as described in this subsection), Cash America will
pay to Feehan only (A) his Annual Base Salary earned through the Termination
Date, (B) all bonuses earned and vested but not yet paid, (C) to the extent
provided under the terms of any benefit plan or this Agreement, the vested
portion of any benefit under such plan or this Agreement earned through the
Termination Date, and (D) the amounts provided in Section 4(e) or 4(f), as
applicable. Feehan’s right to unvested and vested but deferred restricted stock
unit awards and his rights in other equity arrangements, if any, will remain
governed by the terms and conditions of the appropriate equity plan and the
underlying award agreements.

6. Confidential and Proprietary Information.

(a) Access. Feehan acknowledges that, prior to, and during the term of his
employment hereunder, he has been, and will be, privy to confidential and
proprietary information of Cash America.

(b) Nondisclosure. Feehan agrees to not disclose to any third party, without the
prior written consent of the Board or unless necessary to perform his duties and
responsibilities hereunder, the trade secrets, proprietary information,
marketing strategies, business strategies, business plans, pricing data, legal
analyses, financial information, insurance information, customer lists, customer
information, creditor files, processes, policies, procedures, research, lists,
methodologies, specifications, software, software code, computer systems,
software and hardware architecture and specifications, customer information
systems, point of sale systems, management information systems, software design
and development plans and materials, computer information control and security
plans and systems, intellectual property, contracts, business records, technical
expertise and know-how, and other confidential and proprietary information and
trade secrets of Cash America (collectively, the “Property”), which have been or
will be provided to Feehan by Cash America and are confidential and proprietary
property of Cash America. Feehan further agrees not to use any Property to his
personal benefit or the benefit of any third party. Feehan also agrees to return
to Cash America all such Property which is tangible upon his termination of
employment hereunder. Notwithstanding the foregoing, the Property protected
hereunder will not include any data or information that has been disclosed to
the public (except where such public disclosure has been made by Feehan without
authorization), that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means. The
restrictions in this Section are in addition to, and not in lieu of, any rights
or remedies Cash America may have available pursuant to the laws of the State of
Texas to prevent the disclosure of trade secrets and proprietary information.

(c) Nondisclosure Period. Feehan’s obligations under the nondisclosure
provisions in this Section 6: (i) will apply to confidential information that
does not constitute trade secrets during the Term and for a period of 24 months
following the Exit Date (as defined below). As used herein, the term “Exit Date”
shall be the later to occur of (A) the Termination Date, or (B) the date Feehan
ceases to be a member of CAI’s Board, and (ii) will apply to trade secrets until
such Property no longer constitutes trade secrets.

7. Non-Solicitation of Employees and Agents. Feehan agrees that, during the Term
and for the 24-month period following the Exit Date, he will not, directly or
indirectly, solicit, recruit

 

11



--------------------------------------------------------------------------------

or induce any employee, officer, agent or independent contractor of Cash America
to terminate such party’s engagement with Cash America so as to work for any
person or business which competes with Cash America for talent; provided, the
restrictions set forth in this Section will only apply to employees, officers,
agents or independent contractors with whom Feehan has business contact during
the 12-month period ending on the date his employment terminates.

8. Covenant Against Competition. Feehan will not at any time during the Term,
other than in performance of his duties for Cash America, and for the 24-month
period following the Exit Date, on his own behalf, or on behalf of any other
person or entity, compete with Cash America by providing management or
consulting services, similar to those Feehan provided to Cash America with
respect to any products or services similar to those offered or under
development by Cash America (“Cash America Products and Services”) anywhere
within the Territory at any time during the 12-month period ending on the Exit
Date. For purposes of this Agreement, the term “Territory” will mean any
territory in which Cash America offers its services or products at any time
during the 12-month period ending on the Exit Date. For the avoidance of doubt,
Feehan’s service as a member of the board of directors of Enova International,
Inc. shall not be considered a violation of this Section.

9. Nonsolicitation of Customers and Clients. Feehan will not at any time during
the Term, other than in performance of his duties for Cash America, and for a
period of 24 months after the Exit Date, on Feehan’s own behalf or on behalf of
any other person or entity, solicit, initiate contact, call upon, initiate
communication with or attempt to initiate communication with any customer or
client of Cash America or any representative of any customer or client of Cash
America, with a view to providing Products and Services to such clients or
customers; provided, the restrictions set forth in this Section that are
applicable after the end of the Term will apply only to customers or clients of
Cash America with whom Feehan had contact with in the 12-month period ending on
the Exit Date.

10. Enforcement of Restrictive Covenants.

(a) Severability. Feehan acknowledges and agrees that the non-competition,
non-solicitation, non-disclosure and other restrictive covenants contained
herein (collectively, the “Covenants”) are reasonable and valid and do not
impose limitations greater than those that are necessary to protect the business
interests and confidential information of Cash America. Feehan expressly agrees
and consents that, and represents and warrants to Cash America that, the
Covenants will not prevent or unreasonably restrict or interfere with his
ability to make a fair living after the end of the Term. The parties agree that
the invalidity or unenforceability of any one or more of the Covenants, or any
part thereof, will not affect the validity or enforceability of the other
Covenants, all of which are inserted conditionally on their being valid in law.
In case any one or more of the Covenants contained in this Agreement shall be
held to be invalid, illegal or unenforceable in any respect for any reason, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable Covenant had never been contained herein, and specifically, the
parties hereto agree that in the event any court of appropriate jurisdiction
should determine that any portion or provision of any Covenant is invalid,
unenforceable or excessively restrictive, the parties agree to request such
court to rewrite such Covenant in order to make such Covenant legal, enforceable
and acceptable to such court to the maximum extent permissible under the law
actually applied to determine the validity, legality, enforceability or
reasonableness of any such

 

12



--------------------------------------------------------------------------------

Covenant. The parties agree that the Covenants contained in this Agreement are
severable and divisible; that none of such Covenants depends on any other
Covenant for its enforceability; that such Covenants constitute enforceable
obligations between the parties; that each such Covenant will be construed as an
agreement independent of any other Covenant of this Agreement; and that the
existence of any claim or cause of action by one party to this Agreement against
the other party to this Agreement, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by any party to this
Agreement of any such Covenant.

(b) Injunctive Relief. Feehan hereby agrees that any remedy at law for any
breach of the provisions contained in Sections 6, 7, 8 or 9 will be inadequate
and that Cash America will be entitled to apply for injunctive relief in
addition to any other remedy Cash America might have under this Agreement.

(c) Claim for Damages. Feehan acknowledges that, in addition to seeking
injunctive relief, Cash America may bring a cause of action against him for any
and all losses, liabilities, damages, deficiencies, costs (including, without
limitation, court costs), and expenses (including, without limitation,
reasonable attorneys’ fees), incurred by Cash America and arising out of or due
to any breach of any covenant or agreement of Feehan contained in Sections 6, 7,
8 or 9. In addition, either party may bring an action against the other for
breach of any other provision of this Agreement.

(d) Survival. Sections 6, 7, 8, 9 and this Section 10, to the extent applicable,
will survive the termination of the Term. In addition, the termination of this
Agreement or the Term will not terminate any other obligations or rights that,
by the specific terms of this Agreement, extend beyond such termination.

11. Miscellaneous.

(a) Assignment. This Agreement is for the personal services of Feehan, and the
rights and obligations of Feehan under this Agreement are not assignable or
delegable in whole or in part by Feehan or Cash America without the prior
written consent of the other party.

(b) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

(c) Headings; References. The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections will,
unless otherwise provided, refer to sections hereof.

(d) Amendments and Waivers. Except as otherwise specified herein, this Agreement
may be amended, and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Cash America and Feehan.

(e) Policies, Procedures and Statements. Feehan acknowledges that, from time to
time, Cash America may establish, maintain and distribute employee manuals or
handbooks or personnel policy manuals, and officers or other representatives of
Cash America may make written or oral statements relating to personnel policies
and procedures. No policies, procedures

 

13



--------------------------------------------------------------------------------

or statements of any nature by or on behalf of Cash America (whether written or
oral, and whether or not contained in any employee manual or handbook or
personnel policy manual), and no acts or practices of any nature will be
construed to modify this Agreement.

(f) Governing Law. The laws of the State of Texas will govern the
interpretation, validity and effect of this Agreement without regard to the
place of execution or the place for performance thereof, and, subject to the
terms of Section 11(n) below, Cash America and Feehan agree that the state and
federal courts situated in Tarrant County, Texas will have personal jurisdiction
over Cash America and Feehan to hear all disputes arising under this Agreement.
This Agreement is to be at least partially performed in Tarrant County, Texas,
and, as such, Cash America and Feehan agree that venue will be proper with the
state or federal courts in Tarrant County, Texas to hear such disputes. In the
event either Cash America or Feehan is not able to effect service of process
upon the other with respect to such disputes, Cash America and Feehan expressly
agree that the Secretary of State for the State of Texas will be an agent of
Cash America and/or Feehan to receive service of process on behalf of Cash
America and/or Feehan with respect to such disputes.

(g) Section 409A. This Agreement is intended to comply with the requirements of
Section 409A by providing for payments under a fixed schedule. Each payment
under this Agreement shall be treated as a separate payment for purposes of
Section 409A. Any payments made under this Agreement that would be considered
payments of deferred compensation subject to Section 409A made upon a separation
from service, shall, to the extent required by Section 409A, in no event be made
or commence until 6 months after Feehan’s separation from service, and any
payments due during such period shall be withheld and paid at the end of such
period. To the extent that any payments made or benefits provided pursuant to
this Agreement are reimbursements or in-kind payments, to the extent necessary
to comply with Section 409A, the amount of such payments or benefits during any
calendar year shall not affect the amounts or benefits provided in any other
calendar year, the payment date shall in no event be later than the last day of
the calendar year immediately following the calendar year in which an expense
was incurred and the right to any such payments or benefits shall not be subject
to liquidation or exchange for another payment or benefit. To the extent that
any amount payable to Feehan by Cash America or any Cash America plan would be
subject to the additional 20% tax imposed under Section 409A, the parties will
negotiate in good faith an alternative arrangement that will comply with the
requirements of that section.

(h) No Third-Party Beneficiaries. Nothing herein, expressed or implied, is
intended or will be construed to confer upon or give to any person, firm,
corporation or legal entity, other than the parties hereto, any rights, remedies
or other benefits under, or by reason of, this Agreement.

 

14



--------------------------------------------------------------------------------

(i) Notices. All notices, communications and deliveries hereunder must be made
in writing signed by or on behalf of the party making the same and must be
delivered personally or sent by certified mail (return receipt requested) or by
any national overnight courier service (with postage and other fees prepaid) as
follows:

 

  (i) To Feehan:

Daniel R. Feehan

1707 Catalina Court

Fort Worth, Texas 76107

 

  (ii) To Cash America:

Cash America International, Inc.

1600 West 7th Street

Fort Worth, Texas 76102

Attention: General Counsel

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing. Any such notice,
communication or delivery will be deemed given or made (i) on the date of
delivery if delivered in person (by courier service or otherwise), or (ii) on
the third business day after it is mailed by certified mail.

(j) Binding Effect. This Agreement will be for the benefit of, and will be
binding upon, Cash America and Feehan and their respective heirs, personal
representatives, legal representatives, successors and assigns.

(k) Severability. Without limiting the provisions of Section 10(a) above, if any
provision of this Agreement is held to be illegal, invalid or unenforceable
under present or future laws, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision is not a part hereof, and the remaining provisions
hereof shall remain in full force and effect; and in lieu of any illegal,
invalid or unenforceable provision herein, there shall be added automatically as
a part of this Agreement, a provision as similar in its terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable.

(l) Costs of Enforcement. If any party hereto brings an action to enforce the
provisions of this Agreement, the prevailing party in such action may recover
its reasonable attorneys’ fees and costs, through and including any and all
appeals, from the other party. Any such reimbursement payment must be made as
soon as possible but in any event by the end of the calendar year following the
calendar year in which such fees and costs were incurred. The amount of such
reimbursements during any calendar year will not affect the reimbursements
provided in any other calendar year, and the right to any such amounts shall not
be subject to liquidation or exchange for another benefit.

(m) Compensation Recovery. Notwithstanding anything in this Agreement to the
contrary, in the event that CAI is required to materially restate its financial
results due to CAI’s material noncompliance with any financial reporting
requirement under Federal securities laws, excluding a restatement of such
financial results due solely to a change in generally accepted accounting
principles in the United States or such other accounting principles that may be
adopted by the Securities and Exchange Commission and are or become applicable
to CAI, the Compensation Committee may, in its discretion or as necessary to
comply with applicable law, require Feehan to pay CAI an amount equal to all or
any portion of any incentive compensation

 

15



--------------------------------------------------------------------------------

(including stock and stock-based awards) that has been paid, issued or granted
to Feehan pursuant to any incentive compensation program within the two years
preceding the date on which CAI is required to prepare an accounting
restatement, to the extent that such amount was based on the erroneous data and
exceeded the amount that would have been paid, issued or granted to Feehan under
the accounting restatement. Such cancellation or repayment obligation shall be
effective as of the date specified by the Compensation Committee. Any repayment
obligation shall be satisfied in cash or in such other form of consideration,
such as shares of stock of CAI, permitted by applicable law and acceptable to
the Compensation Committee, and the Compensation Committee may provide for an
offset to any future payments owed by Cash America to Feehan if necessary to
satisfy the repayment obligation; provided however, that if any such offset is
prohibited under applicable law, the Compensation Committee shall not permit any
such offset and may require immediate repayment by Feehan. Notwithstanding the
foregoing, to the extent required to comply with applicable law, any applicable
stock exchange listing requirements, and/or any compensation recovery or
clawback policy adopted by CAI after the Execution Date, CAI may unilaterally
amend this Section 11(m) and such amendment shall be binding on Feehan;
provided, however, regardless of whether CAI makes such a unilateral amendment,
Feehan shall be bound by any compensation recovery or clawback policy adopted by
CAI after the Execution Date.

(n) Arbitration. The parties hereto agree that any and all disputes between
them, and any claim or controversy arising out of, or related to this Agreement,
the breach hereof or the making, performance, or interpretation thereof, shall
be finally settled solely and exclusively by arbitration in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) or any successor organization arbitration
procedures then in effect. The place of arbitration shall be Fort Worth, Texas,
and the laws applicable to the arbitration procedure shall be the laws of the
State of Texas. The procedure for selecting the arbitrator(s) will be as
prescribed by the AAA or its successor; provided, however, that if the AAA or a
successor is not in existence or does not provide such a procedure, then Cash
America and Feehan will each select one arbitrator and said arbitrators will
select a third. The cost of arbitration shall be taxed and borne as provided by
the AAA. The award of the arbitrator(s) shall be the sole and exclusive remedy
between the parties regarding any claims, counterclaims, issues, or accountings
presented or pled to the arbitrator(s); shall be made and shall promptly be
payable free of any tax, deduction, or offset; and any costs, fees, or taxes
incident to enforcing the award shall, to the maximum extent permitted by law,
be charged against the party resisting such enforcement. Judgment upon the award
of the arbitrator(s) may be entered in the court having jurisdiction thereof, or
application may be made to such court for a judicial acceptance of the award or
for an order of enforcement. Nothing herein contained shall bar the right of
either party to obtain injunctive relief against threatened conduct that will
cause loss or damages under the usual equity rules, including the applicable
rules for obtaining preliminary injunctions; provided, however, that such relief
must be sought only from a court of competent jurisdiction that is located
within Tarrant County, Texas.

DRF / JRG. By placing their respective initials here, Feehan and Cash America’s
duly authorized representative expressly acknowledge that each party fully
understands and accepts the foregoing commitment to arbitrate disputes.

 

16



--------------------------------------------------------------------------------

(o) Prior Agreements. The 2013 Agreement is hereby amended to provide that

(i) The term thereof shall be extended to October 31, 2015, as of which date it
shall terminate,

(ii) Feehan’s annual salary shall remain at the rate of $875,500 per year for
the period from May 1, 2015 through October 31, 2015,

(iii) Feehan shall serve only in the capacity as CAI’s Chief Executive Officer
from the Effective Date through October 31, 2015 and shall not serve in the
capacity as CAI’s President after April 30, 2015,

(iv) Section 3(a) of the 2013 Agreement shall be amended and restated as
follows:

“During the Term, Executive will be employed by CAM as its chief executive and
will additionally serve in the capacity of Chief Executive Officer of CAI.
Executive’s duties and responsibilities will primarily consist of the
performance of executive management and administrative services for CAM, which,
among other things, provides management and administrative services to CAI and
its affiliated companies. Executive’s duties and responsibilities will also
include those described for the Chief Executive Officer in the CAI By-Laws or
other formal documents of CAI, as such documents may be amended from time to
time. Executive’s duties and responsibilities will also include such other or
additional duties as may from time to time be assigned to Executive by the Board
or any duly authorized committee thereof, provided such other or additional
duties are consistent with the position of CAM’s chief executive and with the
duties of the Chief Executive Officer of CAI. Executive will obey the lawful
directions of the Board and any duly authorized committee thereof, and will use
Executive’s best efforts to promote the interests of Cash America and to
maintain and to promote the reputation thereof.”

(v) The term “President and Chief Executive Officer” in Section 5(b)(ii)(B) of
the 2013 Agreement shall be revised to read “Chief Executive Officer.”

Upon the termination of the 2013 Agreement pursuant to this paragraph, the terms
of Feehan’s employment with Cash America shall immediately thereafter be
governed solely by the terms of this Agreement. Notwithstanding the foregoing,
the terms of Section 4(c) and this Section 11(o) shall become effective on the
Execution Date. Beginning on the Effective Date, the 2013 Agreement and all
prior agreements among the parties with respect to the employment, compensation
and benefits of Feehan (with the exception of this Agreement and any rights or
agreements related to, or governing, awards of equity or stock-based
compensation such as restricted stock unit award agreements) shall end and be of
no further effect, and no party hereto shall have any further rights or
obligations under the 2013 Agreement or any such other prior agreements after
said date.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Execution
Date to be effective as more particularly set forth hereinabove.

 

FEEHAN CASH AMERICA INTERNATIONAL, INC.

/s/ Daniel R. Feehan

By:

/s/ James H. Graves

Daniel R. Feehan James H. Graves, Chairman of the Management Development &
Compensation Committee of the Board of Directors CASH AMERICA MANAGEMENT L.P.
By: Cash America Holding, Inc., its general partner By: Cash America
International, Inc., its sole shareholder By:

/s/ James H. Graves

James H. Graves, Chairman of the Management Development & Compensation Committee
of the Board of Directors

 

18